Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-10 in the reply filed on November 14th, 2022 is acknowledged. Non-elected invention of Group II, claims 11-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-10 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 05/19/2021 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ito (JP 2010/160945, hereinafter as Ito ‘945).
Regarding Claim 1, Ito ‘945 teaches a display device comprising: 
a lower electrode (Fig. 4, (12); pp. 8) disposed on a substrate (11); 
a pixel-defining layer (13/15; pp. 15) overlapping an edge of the lower electrode, the pixel- defining layer comprising an opening that exposes a central portion of the lower electrode; 
an emission layer (23; pp. 16) overlapping the opening and arranged on the lower electrode; 
an upper electrode (24; pp. 18) disposed on the emission layer; and 
at least one repellent pattern (18; pp. 15 and 22) disposed on an upper surface of the pixel-defining layer (15) and a portion of a side surface of the pixel-defining layer, wherein the side surface of the pixel-defining layer defines the opening.  


    PNG
    media_image1.png
    178
    287
    media_image1.png
    Greyscale

               Fig. 4 (Ito ‘945)
Regarding Claim 2, Ito ‘945 teaches a first surface that overlaps the at least one repellent pattern (18); and a second surface (13) that extends from an edge of the at least one repellent pattern to the lower electrode and at least partially overlaps the emission layer (see Fig. 4). 

Regarding Claim 3, Ito ‘945 teaches the at least one repellent pattern (18) is spaced apart from the lower electrode (12).  

Regarding Claim 4, Ito ‘945 teaches the upper electrode (24) overlaps the at least one repellent pattern (18) disposed on the upper surface of the pixel-defining layer (see Fig. 4).  

Regarding Claim 5, Ito ‘945 teaches the lower electrode comprises a first lower electrode and a second lower electrode that are spaced apart from each other, the opening comprises a first opening and a second opening, the first opening exposing a central portion of the first lower electrode, and the second opening exposing a central portion of the second lower electrode, the emission layer comprises a first emission layer and a second emission layer, the first emission layer being arranged on the first lower electrode, and the second emission layer being spaced apart from the first emission layer and arranged on the second lower electrode, and the at least one repellent pattern (18) is arranged on the upper surface of the pixel- defining layer (15), a portion of a first side surface of the pixel-defining layer defining the first opening, and a portion of a second side surface of the pixel-defining layer defining the second opening (see Fig. 4).  

Regarding Claim 7, Ito ‘945 teaches the at least one repellent pattern (18) comprises a plurality of repellent patterns, and the plurality of repellent patterns are spaced apart from each other with the emission layer arranged therebetween (see Fig. 4).  

Regarding Claim 8, Ito ‘945 teaches at least one repellent pattern (18) includes a fluorine-based component (a fluorine-based resin; pp. 10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘945as applied to claim 1 above.
Regarding Claim 6, Ito ‘945 teaches a lower functional layer (31; see pp. 41) comprising a first lower functional layer and a second lower functional layer; and an upper functional layer (32; see pp. 23) between the emission layer (23) and the upper electrode (24), wherein the first lower functional layer (31; see pp. 41) is arranged between the first lower electrode (12) and the first emission layer (23), the second lower functional layer (31; see pp. 41)  is arranged between the second lower electrode (12) and the second emission layer (23) and spaced apart from the first lower functional layer (31; see pp. 41), and the upper functional layer (32; see pp. 41).  
Thus, Ito ‘945 is shown to teach all the features of the claim with the exception of explicitly the features: “the upper functional layer is arranged between the at least one repellent pattern and the upper electrode on the upper surface of the pixel-defining layer”. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have upper functional layer that can be arranged in any order, thus the upper functional layer is arranged between the at least one repellent pattern and the upper electrode on the upper surface of the pixel-defining layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the upper functional layer between the at least one repellent pattern and the upper electrode on the upper surface of the pixel-defining layer when this improve the performance of the display device.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘945as applied to claim 1 above, and further in view of Kumagai (JP 2009/070708, hereinafter as Kuma ‘708).
Regarding Claim 9, Ito ‘945 teaches between the pixel-defining layer (15) and the at least one repellent pattern (18).
Thus, Ito ‘945 is shown to teach all the features of the claim with the exception of explicitly the feature: “a spacer between the pixel-defining layer and the at least one repellent pattern”.  
However, Kuma ‘708 teaches a spacer (43) between the pixel-defining layer (42) and the at least one repellent pattern (43a) (see Fig. 5; [0039].  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ito ‘945 by having a spacer between the pixel-defining layer and the at least one repellent pattern in order to prevent a phenomenon in which light emitting materials of different colors are mixed in adjacent pixel formation regions and a mixture of light emission colors (mixed colors) occurs between display pixels (see para. [0004]) as suggested by Kuma ‘708.

Regarding Claim 10, Kuma ‘708 teaches a capping layer (metal cap; [0061], not shown) arranged on the upper electrode and overlapping the emission layer and the at least one repellent pattern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Myung et al. (US 2022/0208906 A1)			
Kim et al. (US 2017/0179209 A1)
Lee (US 2016/0111688 A1)		
Marayama et al. (US 2007/0001596 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829